                                                                                                                                                     !"l
                                                                                              ~~~tt/J                    "r\ "~
                                                                                                -~ !''
                                                                                                §'• fr~' ,,0_'. ','r~              t:lj'.' J\i
                                                                                                                                           ' ,JF"'
                                                                                                                         t;,, f\;,;;i1tt;
 Law Offices of Paul Hirsch ......................................... ExPERlENcEvovcANTRusr


                                                                        December 5, 2019                          USDC-SDNY
                                                                                                                  DOCUMENT
 TO BE FILED ELECTRONIC MAIL TO
                                                                                                                  ELECTRONICALLY FILED
Honorable Ronnie Abrams                                                                                      1   noc #: _ _ _~-,__,_ _ _ ·
United States Courthouse
40 Foley Square, Courtroom 1506
                                                                                                             . ,1, 11   rrLr-:n:   >-/s {(er
                                                                                                                                   1
New York, NY 10007

                                                    Re:   United States v. Jenesse Baker
                                                    Case No. 16CR228 (SAS)

Dear Honorable Abrams:

       As you already know, the Law Offices of Paul Hirsch, P.C. was retained to represent Ms. Baker in
reference to the above matter. On November 10, 2015 Ms. Baker was arraigned in front of the Honorable Debra
Freeman and certain bail conditions were set upon her release.

         As such, Ms. Baker would like permission to travel on a regular basis to the home of Leesa Khan and
Ajaz Khan. The Khan's are the personal guarantor's on Ms. Bakker's conditions for release. The court has
already granted Ms. Baker permission to travel to the Khan's when they resided in Ohio. The Khans' have
recently moved back to New York. The address is 8201 Rockaway Street, Malta, New York 12020. Ms. Baker
will provide all necessary documents and information to her probation officer at pre-trial services. I have
spoken with Assistant United States Attorney Kristy Greenberg and they do not object to such travel assuming
pre-trial services does not object

If you have any questions or concerns please do not hesitate to contact me at (917) 696-0610 or email at
Paul@PaulHirschLaw.com

Thank you for your time and attention to this matter




APPLICATION GRANTED




Hon. ~on~ie Abrams
United States District Court
Dated: : , S ·1· 1
                                                       Law Otliccs of Paul Hirsch, P.C.
                    225 Broadmiy, 39 th Floor, New York, NY 10007 / Phone: (929) 359-5271 / ww11.paul@paulhirschlaw.com
